DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
Status of Objections and Rejections
All objections and rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of objection and rejection are necessitated by the amendments.
Claim Objections
Claim(s) 53, 57, and 59 is/are objected to because of the following informalities:
Claim 53, lines 15-16: “the at least two sensing devices sensing devices” should be “the at least two sensing devices”
Claim 57, line 2: “the plurality of different target analytes” should be “the plurality of different analytes”
Claim 59, lines 2-3: “the respective working electrode and the counter electrode” should be “the respective working electrodes and the counter electrodes”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 53-67 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53 recites the limitations “a respective reference electrode” in line 9, “the reference electrode of at least two of the plurality of sensing devices” in lines 10-13, and “a common reference electrode” in lines 13-14.  It is unclear whether these reference electrodes are the same or not.  Applicant first introduces “a respective reference electrode” in each sensing device, and thus “the reference electrode of at least two of the plurality of sensing devices” should be “the respective reference electrodes of at least two of the plurality of sensing devices.”  Applicant subsequently recites “the reference electrode of at least two of the plurality of sensing devices is shared between the at least two sensing devices as a common reference electrode” that indicates that there no respective reference electrode in each sensing device.  Thus, the recitation regarding the respective reference electrode and the common reference electrode renders the claim indefinite.  For the purpose of compact prosecution, the claim will be 
Claim 53 recites “the at least two sensing devices” in lines 13 and 15.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the at least two of the plurality of sensing devices.”
Subsequent dependent claims 54-67 are rejected due to their dependencies on the rejected base claim 53.
Claim 58 recites “the respective target analytes” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the respective target analyte.”
Subsequent dependent claims 54-57 are rejected due to their dependencies on the rejected base claim 58.
Claim 59 recites “the two or more of the plurality of sensing devices” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the at least two of the plurality of sensing devices.”
Subsequent dependent claims 60-64 are rejected due to their dependencies on the rejected base claim 59.
Claim 60 recites “the two or more of the plurality of sensing devices” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the at least two of the plurality of sensing devices.”
Subsequent dependent claims 61-64 are rejected due to their dependencies on the rejected base claim 60.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 53-58 and 65-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sierks (U.S. Patent Pub. 2014/0011691) in view of Jacobs (M. Jacobs, Ultra-sensitive electrical immunoassay biosensors using nanotextured zinc oxide thin films on printed circuit board platforms, Biosensors and Bioelectronics, 55, 2014, page 7-13), and further in view of Ji (CN103675075, a machine translation used for citation), and further in view of Fei (U.S. Patent Pub. 2011/0172559), and further in view of Kamath (U.S. Patent Pub. 2009/0242399), supported by Munje (R.D. Munje, Flexible nanoporous tunable electrical double layer biosensors for sweat diagnostics, Scientific Reports, 2015, 5:14586, page 1-11) as an evidence for claim 53.
Regarding claim 53, Sierks teaches an apparatus (Fig. 1A-1F; [0032] line 1: nanodevices; [0014] lines 1-2: biosensor) comprising: 
an array of a plurality of sensing devices ([0015] line 2: an array of conductive-material sensing sites) provided on a substrate ([0015] line 1: a microelectrode array base platform; [0122] line 2: a printed circuit board platform; here the PCB is deemed to be the substrate), wherein each sensing device in the array comprises: 
a respective working electrode (Fig. 1B; [0015] lines 3-4: a working electrode WE) with nanostructures disposed thereon (Fig. 1A-1F; [0016] and [0123]: a nanoporous membrane overlaid on the platform and nanoporous alumina membrane is soldered onto the interdigitated electrodes; thus the nanoporous membrane is disposed on the working electrode);
a capture reagent ([0016] lines 3-4: immobilized an antibody agent) coupled to the nanostructures (Fig. 9D; [0016] lines 2-4: the membrane forms nanowells wherein each nanowells comprises immobilized antibody agent) to selectively bind to a respective target analyte in a sample ([0016] lines 4-5: that specifically detects a marker of a neurodegenerative disease); and 


Sierks does not explicitly disclose the nanostructures are semiconducting. 
However, Jacobs teaches depositing ZnO thin films on top of PCB substrates with patterned gold electrodes to replace the nanoporous alumina to detect clinical biomarkers (Fig. 1A: PCB with working electrode on; Fig. 1B: ZnO sputtered sensing site on working electrode; Fig. 1D: immobilized antibody on the nanocolumnar ZnO surface; page 8, Col. 1, para. 2, lines 2-5).  The replacement of alumina with ZnO provides ultra-sensitive electrical biosensing, allowing for detection of the biomarker at ultra-low concentrations (page 13, Col. 1, para. 2, lines 1-2, 5-6).  As evidenced by Munje, Zinc oxide (ZnO) thin film is a biocompatible semiconductor material with tunable electrical properties (page 2, para. 3, lines 1-3).  Thus, Jacobs teaches the nanostructures are semiconducting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks by replacing the nanoporous alumina membrane with ZnO semiconducting nanomembrane as taught by Jacobs because ZnO semiconducting nanomembrane ultra-sensitive electrical biosensing, allowing for detection of the biomarker at ultra-low concentrations (page 13, Col. 1, para. 2, lines 1-2, 5-6).

Sierks does not explicitly disclose a common reference electrode of at least two of the plurality of sensing devices is shared by the at least two sensing devices, wherein 
However, Ji teaches a microelectrode chip-based organic phosphorus sensor having a three-electrode system (Fig. 2; page 5, Drawing 2 title).  The three-electrode system includes: a working electrode WE, a counter electrode CE, and a reference electrode RE (Fig. 2: WE1, CE2, RE3; page 6, para. 7, lines 9-12).  Thus, Ji teaches a common reference electrode (Fig. 2: RE 3) of at least two of the plurality of sensing devices (Fig. 2; page 7, para. 1, lines 13-15: all the working electrodes and the counter electrodes share the reference electrode 3 in the entire microelectrode chip; here the group that constitutes WE1, CE2, electrode leads 4, and lead pads 5 is deemed to be a sensing device, resulting in the RE3 being shared by at least two sensing devices), wherein the common reference electrode RE3 is proximate to (Fig. 2: indicating RE3 is close to the WE1) and located between the respective working electrodes of the at least two sensing devices (Fig. 2: indicating RE3 located between WE1 of at least two electrode pairs, i.e., at least two sensing devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks by incorporating a common reference electrode to be shared by multiple electrode pairs of WE and CE as taught by Ji because the three-electrode system is traditionally used for electrochemical biosensors (page 2, para. 2, lines 3-4) and the shared common reference electrode would simplify the electrode configuration.  Simple substitution of one known element (WE/CE pairs) for another (WE/CE pairs with a shared common RE) to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Sierks does not explicitly disclose the reference electrode has a larger surface area than the working electrode.
However, Fei teaches an analyte sensor ([0007] lines 1-2) for detecting an analyte concentration level in a bio-fluid sample ([0008] lines 2-3).  The analyte sensor 100 (Fig. 1A; [0032] line 2) comprising a working electrode 118 (Fig. 1A; [0040] line 7) and a reference electrode 120 (Fig. 1A; [0045] lines 1-2) coupled to the sensor 100 and surrounded by a sealing material 122 (Fig. 1A; [0045] lines 11-12).  The surface area of the reference electrode 120 may be considerably larger than the surface area of the working electrode 118 to enhance conductivity ([0046] lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks by adjusting the surface area of the reference electrode larger than that of the working electrode as taught by Fei because the larger surface are of the reference electrode than surface area of the working electrode provides enhanced conductivity ([0046] lines 5-8).  

Sierks does not explicitly disclose the reference electrode has a larger surface area than the counter electrode.
However, Kamath teaches an analyte sensor 214 (Fig. 2A-2E, [0398] line 4) including two or three electrodes 240 on the outer surface of the catheter 212 (Fig. 2A-2B; [0398] lines 13-15), including at least one working electrode ([0399] lines 1-2), one or more counter electrodes, one or more reference electrodes, and/or one or more auxiliary working electrodes ([0399] lines 8-10).  The electrodes can be relatively larger 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks by adjusting the surface area of the reference electrode larger than that of the counter electrode as taught by Kamath because that is a suitable configuration of the sensor electrodes.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP2141(III)(A).

Regarding claim 58, Sierks teaches the apparatus further comprising sensing circuitry ([0062] lines 6-7: inclusion of detection electronics in the base substrate; here the detection electronics are deemed to be the sensing circuitry) to determine both presence ([0046] lines 2-5: selectively identify different Aβ aggregate species, different a-syn species, different tau species) and concentration of one or more of the respective target analytes from the array of sensing devices ([0013] lines 2-3: levels of these key protein biomarkers).



Regarding claim 55, Sierks teaches the apparatus is to detect any one of a plurality of different analytes present in the sample using the array of sensing devices and the sensing circuitry ([0046] lines 2-5: selectively identify different Aβ aggregate species; selectively recognize different a-syn species; recognize different tau species).

Regarding claim 56, Sierks teaches the array of sensing devices comprises sensing devices with different capture reagents to selectively bind to different analytes in the plurality of analytes ([0046] lines 1-5: a set of reagents that can selectively identify different Aβ aggregate species, and another set that selectively recognize different a-syn species, or reagents that will recognize different tau species).

Regarding claim 57, Sierks, Jacobs, Ji, Fei, and Kamath disclose all limitations of claim 55 as applied to claim 55.  Sierks further discloses the apparatus is configured to detect the plurality of different target analytes in the sample ([0044] lines detect low concentrations of multiple target antigens in biological fluids).
Sierks, Jacobs, Ji, Fei, and Kamath do not explicitly disclose the sample has a volume of less than 30 µL.
However, Sierks teaches the micro fluidic chamber has a volume of about 10 µL to about 5 mL ([0026] lines 37-38), which overlaps the claimed range less than30 µL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks, Jacobs, Ji, Fei, and Kamath to adjusting the sample volume less than30 µL because such a sample volume is a suitable amount for analyte detection.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 65, Sierks teaches two or more of the plurality of sensing devices in the array comprise working electrodes having the same type of semiconducting nanostructures ([0016] lines 1-3: a nanoporous membrane overlaid on the platform wherein the membrane forms nanowells; thus each sensing sites including WE and CE has the same type of nanostructures; which would necessarily leads to the 

Regarding claim 66, Sierks, Jacobs, Ji, Fei, and Kamath disclose all limitations of claim 53 as applied to claim 53.  Sierks, Jacobs, Ji, Fei, and Kamath do not explicitly disclose two or more sensing devices in the array comprise working electrodes having different types of semiconducting nanostructures.
However, Sierks teaches various materials that can be used to form nanoporous membranes ([0052] lines 4-5).  The nanopores in the membrane can be of a uniform size, different sizes, arranged in regular patterns, irregularly, with different dimensions, shapes, and aspect ratios based on particular applications ([0052] lines 5-9, 16-17).  Thus, Sierks teaches the nanopores in the membrane can be tailored to particular applications by adjustment in their size, patterns, dimensions, and shape, which is deemed to be the different types of nanostructures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks, Jacobs, Ji, Fei, and Kamath to tailor the nanopores in the membrane to particular application by having different size, patterns, dimensions, and shape of the nanopores or different material of the membrane of the sensing devices because selection of the nanopore configuration and/or membrane material is tailored to particular applications and different types of the nanostructures, for examples, size, pattern, dimensions, shape of the nanopores or material of the membrane, would provide diverse applications of the sensing device in the array.

Regarding claim 67, Sierks teaches the sample comprises blood ([0044] line 3: blood).
Claim(s) 59-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sierks in view of Jacobs, Ji, Fei, and Kamath, and further in view of Wu (U.S. 9,846,136).
Regarding claims 59-61, Sierks, Jacobs, Ji, Fei, and Kamath disclose all limitations of claim 53 as applied to claim 53.  Sierks, Jacobs, Ji, Fei, and Kamath do not explicitly disclose the common reference electrode is located between the respective working electrode and the counter electrode of the two or more of the plurality of sensing devices (claim 59) or a first sensing device and a second sensing device, the working electrode and the counter electrode of the first sensing device are located in proximity to each other in a first region of the substrate, and the working electrode and the counter electrode of a second sensing device are located in proximity to each other in the second region of the substrate (claim 60) or the common reference electrode is located in an overlapping region between the first and second regions (claim 61).
However, Wu teaches a test sensor 700 having eight secondary analysis regions (Fig. 7B; Col. 15, lines 20-23), including four counter electrodes 731-734 and four working electrodes 741-744 (Fig. 7B; Col. 15, lines 28-29).  One or more reference electrodes 770 may be positioned in the primary area 710 and/or secondary regions to provide a non-variant potential to the system (Fig. 7B; Col. 15, lines 43-45).  Thus, the reference electrode 770 is deemed to be a common reference electrode located 

    PNG
    media_image1.png
    316
    700
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks, Jacobs, Ji, Fei, and Kamath by arranging the common reference electrode between the respective working electrode and the counter electrode and in an overlapping region between two sensing device prima facie obvious. MPEP 2144.04(VI)(C).

Regarding claim 62, Sierks teaches the first sensing device comprises a first capture reagent that selectively binds to a first target analyte in the sample ([0046] lines 1-2: a set of reagents that can selectively identify different Aβ aggregate species), and the second sensing device comprises a second capture reagent that selectively binds to a second target analyte in the sample ([0046] lines 3-5: another set that selectively recognize different a-syn species or different tau species).

Regarding claim 63, Sierks teaches the first and second target analytes are different biomarkers ([0046] lines 1-3: the Aβ aggregate species and a-syn species are different biomarkers).

Regarding claim 64, Sierks teaches the first and second target analytes are different isoforms of a same type of biomarker ([0046] lines 2, 5: the Aβ aggregate 
Response to Arguments
Applicant’s arguments with respect to claims 53-67 have been considered but are moot or unpersuasive in light of new grounds for rejection.  
Applicant argues none of the references alone or in combination teach, suggest, or disclose “a respective reference electrode, wherein the reference electrode has a larger surface area than both the working electrode and the counter electrode, and the reference electrode of at least two of the plurality of sensing devices is shared between the at least two sensing devices as a common reference electrode, wherein the common reference electrode is proximate to and located between the respective working electrodes of the at least two sensing devices” in amended claim 53 (page 10, para. 3, lines 2-9).  This argument is unpersuasive because (1) the recitation regarding “a respective reference electrode” in each sensing device and “a common reference electrode” shared by the at least two sensing devices renders the claim indefinite; (2) prior art, Ji, teaches a common reference electrode is shared between the at least two sensing devices, wherein the common reference electrode is proximate to and located between the respective working electrodes of the at least two sensing devices (Ji, Fig. 2: indicating the common reference electrode RE3 is shared between multiple electrode pairs and the common reference electrode RE3 is proximate to and between working electrodes WE1 of the multiple electrode pairs); (3) prior art, Fei, is now relied on to 
Applicant argues Ji does not show that the shared reference electrode is proximate to the working electrodes because the corresponding counter electrode substantially encircles the working electrode to prevent the working electrodes from being proximate to reference electrode (page 10, last para., line 2 to page 11, para. 1, line 1).  This argument is unpersuasive because “proximate to” means “close to” or “very near” as evidenced by the definition of Merriam-Webster Dictionary in the document entitled “Proximate – Merriam-Webster” attached.  Thus, a counter electrode located between the working electrode and the shared reference electrode does not prevent the shared reference electrode is proximate to the working electrode, even if the counter electrode encircles the working electrode.  
Applicant argues Ji also fails show a reference electrode with a larger surface area than both the corresponding working electrode and the corresponding counter electrode (page 11, para. 1, lines 1-3).  This argument is moot because prior art, Fei, is now relied on to teach the reference electrode has a larger surface area than the working electrode (Fei, [0046] lines 5-8), and prior art, Kamath, is now relied on to teach the reference electrode has a larger surface area than the counter electrode (Kamath, [0399] lines 16-18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795